Exhibit 10.2

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made as of the 8th day
of April, 2014, by and between GTJ REALTY, LP, a Delaware limited partnership,
having an address at c/o GTJ REIT, Inc., 60 Hempstead Avenue, Suite 718, West
Hempstead, New York 11552 (the “Pledgor”), and CAPITAL ONE, NATIONAL
ASSOCIATION, having an address at 280 Park Avenue, 23rd Floor, New York, New
York 10017 (the “Lender”).

WHEREAS, Pledgor owns, directly, 100% of the membership interests in and to, and
all other rights of a member in (i) 114-15 GUY BREWER BOULEVARD, LLC, (ii) 49-19
ROCKAWAY BEACH BOULEVARD, LLC, (iii) 612 WORTMAN AVENUE, LLC and (iv) 23-85 87TH
STREET, LLC, each a New York limited liability company (each, a “Pledged Entity”
and collectively, the “Pledged Entities”), having an address at c/o GTJ REIT,
Inc., 60 Hempstead Avenue, Suite 718, West Hempstead, New York 11552 (together
with all other rights of a member in each Pledged Entity, regardless of the
source of such rights, collectively, the “Pledged Ownership Interests”); and

WHEREAS, the Pledged Entities have requested that Lender make certain loans
(collectively, the “Loan”) to the Pledged Entities evidenced by that certain
Promissory Note of even date herewith in the original principal amount of up to
Forty-Five Million and No/100 Dollars ($45,000,000.00) made by the Pledged
Entities (together with each other Person (as defined in the Loan Agreement) who
from time to time becomes a borrower under the Loan Agreement, individually and
collectively, jointly and severally, “Borrower”) to the order of Lender (as the
same may be from time to time amended, supplemented, restated or otherwise
modified, the “Note”). Certain terms and conditions of the Loan are set forth in
the Loan Agreement dated as of the date hereof between the Borrower and Lender
(as the same may from time to time be amended, supplemented, restated or
otherwise modified, the “Loan Agreement”); and

WHEREAS, as a condition precedent to making the Loan, Lender has required, among
other things, that Pledgor execute and deliver to Lender (i) a certain Payment
Guaranty dated as of the date hereof by Pledgor and GTJ REIT, Inc. in favor of
Lender (as amended, restated, modified or supplemented from time to time, the
“Guaranty”), and (ii) this Agreement, to secure Pledgor’s obligations under such
Guaranty; and

WHEREAS, Pledgor has a financial interest in the Pledged Entities and will
derive a material and substantial benefit, directly or indirectly, from the
making of the Loan to the Pledged Entities; and

WHEREAS, Pledgor wishes to grant pledges and security interests in favor of
Lender, as herein provided.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Pledge of Collateral. Pledgor hereby pledges and assigns to Lender, and
grants to Lender a security interest in, any and all of Pledgor’s right, title,
and interest in and to the following, whether now owned or at any time hereafter
acquired by Pledgor or in which Pledgor now has or at any time in the future may
acquire any right, title or interest (singly and collectively, the
“Collateral”):

(a) All of Pledgor’s right, title and interest in each Pledged Entity, whether
derived under its Organizational Documents, the LLC Act, or otherwise,
including, without limitation:

(i) the Pledged Ownership Interests and rights and status as a member of each
Pledged Entity, together with any and all rights to Distributions or other
payments from each Pledged Entity arising therefrom or relating thereto, any and
all options, rights, instruments and other property or proceeds from time to
time received, receivable or otherwise distributable in respect of, in exchange
for, and/or otherwise relating to any or all of the Pledged Ownership Interests,
and including, without limitation, all general intangibles, accounts,
receivables, deposit accounts, payment intangibles, supporting obligations, and
other contract rights or rights to the payment of money related thereto, as each
of the foregoing terms is defined or otherwise described in the UCC; and

(ii) to the extent not covered by subparagraph (a)(i), any and all rights to
receive all income, gain, profit, loss or other items allocated, allocable,
distributable or distributed to Pledgor under each Pledged Entity’s
Organizational Documents; and

(iii) to the extent not covered by subparagraphs (a) (i) or (ii), any and all of
Pledgor’s ownership interest in and to any and all capital accounts in each
Pledged Entity; and

(iv) any and all of Pledgor’s voting, consent, management, management removal
and replacement and approval rights and/or rights to control or direct the
business and affairs (including, without limitation, the management) of each
Pledged Entity;

(b) any additional membership or other ownership interest in each Pledged Entity
or entity which is the successor of any Pledged Entity, or any membership or
other ownership interest exchangeable for or convertible into additional
membership or other ownership interests in each Pledged Entity, or successor of
any Pledged Entity, by purchase or otherwise and the certificates or other
instruments representing such additional interests, warrants, rights,
instruments, and other property or proceeds from time to time received,
receivable, or otherwise distributable or distributed in respect of or in
exchange for any or all of such additional membership or other ownership
interests, shares, securities, warrants, options, or other rights; and

(c) to the extent not covered by clauses (a) and (b), above, all proceeds of any
or all of the foregoing.

 

2



--------------------------------------------------------------------------------

2. Certain Definitions. Capitalized terms used herein (including the Recitals
hereto) without definition shall have the respective meanings provided therefor
in the Loan Agreement. Terms (whether or not capitalized) used herein and not
defined in the Loan Agreement or otherwise defined herein that are defined in
the Uniform Commercial Code as in effect in the State of New York or other
applicable jurisdiction (the “UCC”) have such defined meanings herein, unless
the context otherwise indicates or requires. In addition, the following terms
used herein shall have the following meanings:

(a) “Article 8 Matter” means any action, decision, determination or election by
any Pledged Entity or the owner(s) of any Pledged Entity that the Pledged
Ownership Interests or other Equity Interests in any Pledged Entity shall be, or
cease to be, a “security” as defined in and governed by Article 8 of the UCC,
and all other matters related to any such action, decision, determination or
election.

(b) “Contractual Obligation” means, as to any Person, any contract, agreement,
or undertaking, regardless of how characterized, oral or written, to which such
Person is a party, or by which such Person or such Person’s property is bound,
or to which such Person or such Person’s property is subject.

(c) “Distributions” means the declaration or payment of any distribution of
property, including cash, regardless of whether from cash flow, capital
transactions, or otherwise, on account of any of the Pledged Ownership
Interests, or any other distribution, dividend, or payment on or in respect of
any membership or other ownership interest or the redemption or repurchase
thereof.

(d) “Governmental Authority” means any national, state, or local government, any
political subdivision thereof, or any other governmental, quasi-governmental,
judicial, public, or statutory instrumentality, authority, body, agency, bureau,
or entity or any arbitrator with authority to bind a Person at law, and any
agency, authority, department, commission, board, bureau or instrumentality of
any of them.

(e) “Legal Requirements” means all applicable federal, state, county and local
laws, by-laws, rules, regulations, codes and ordinances and the requirements of
any Governmental Authority having or claiming jurisdiction with respect thereto,
including, but not limited to, all orders and directives of any Governmental
Authority having or claiming jurisdiction with respect thereto.

(f) “Lien” means any lien, pledge, encumbrance, security interest, mortgage,
restriction, charge or encumbrance of any kind.

(g) “LLC Act” means the New York Limited Liability Company Law as in effect from
time to time.

(h) “Organizational Documents” means, for any corporation, partnership, trust,
limited liability company, unincorporated association, business or other legal
entity, the documents and agreements pursuant to which such entity has been
established or organized, its affairs are to be governed, and its business is to
be conducted, as such documents may be amended from time to time.

(i) “Proceeds” includes whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes, without limitation,
proceeds of any indemnity or guaranty payable to Pledgor from time to time with
respect to any of the Collateral.

 

3



--------------------------------------------------------------------------------

3. Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including, without limitation, the payment of amounts that
would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), of any and all of
the obligations and liabilities of the Pledgor under the Guaranty and/or this
Agreement, of every nature, now or hereafter existing under or arising out of or
in connection with the Guaranty and/or this Agreement and all renewals or
extensions thereof, whether for principal, interest, fees, expenses,
indemnities, or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created, or incurred, and all or any portion of such
obligations or liabilities that are paid, to the extent that all or any part of
such payment is avoided or recovered directly or indirectly from Lender as a
preference, fraudulent transfer, or otherwise (all such obligations of Pledgor
being referred to herein as the “Secured Obligations”).

4. Delivery of Collateral; Release of Collateral.

(a) Pledgor shall deliver to Lender the original certificates evidencing the
Pledged Ownership Interests, which shall be in the form of Exhibit A attached
hereto (collectively, the “Certificates”), accompanied by a duly executed
instruments of assignment or transfer and undated transfer powers executed in
blank, all in form and substance reasonably satisfactory to Lender.

(b) Lender shall have the right, at any time after the occurrence and during the
continuation of an Event of Default, in its discretion and without notice to
Pledgor, to transfer to or to register in the name of Lender or any of its
nominees any or all of the Collateral, provided that Lender shall give written
notice to Pledgor following any such transfer or registration. In addition,
Lender shall have the right at any time to exchange certificates or instruments
representing or evidencing Collateral for certificates or instruments of smaller
or larger denominations.

(c) Notwithstanding the foregoing, to better assure the perfection of the
security interest of Lender in the Pledged Ownership Interests, concurrently
with the execution and delivery of this Agreement, Pledgor shall send written
instructions in the form of Exhibit B hereto to each Pledged Entity, and shall
cause each Pledged Entity to, and each Pledged Entity shall, deliver to Lender
the Confirmation Statement and Instruction Agreement in the form of Exhibit C
hereto pursuant to which each Pledged Entity will confirm that it has registered
the pledge effected by this Agreement on its books and agrees to comply with the
instructions of Lender in respect of the Pledged Ownership Interests without
further consent of Pledgor or any other Person. Notwithstanding anything in this
paragraph, neither the written instructions provided for on Exhibit B nor the
Confirmation Statement and Instruction Agreement provided for on Exhibit C shall
be construed as expanding the rights of Lender to give instructions with respect
to the Collateral beyond such rights set forth in this Agreement.

 

4



--------------------------------------------------------------------------------

5. Representations and Warranties. Pledgor hereby represents and warrants as
follows:

(a) Organization; Address of Pledgor. Pledgor is the type of entity, organized
in the jurisdiction, set forth with respect to Pledgor in the introductory
paragraph to this Agreement.

(b) No Conflict. The execution, delivery, and performance by Pledgor of this
Agreement will not (i) violate any provision of any Legal Requirement applicable
to Pledgor, or any order, judgment, or decree of any Governmental Authority
binding on Pledgor, (ii) result in a breach of, or constitute with due notice or
lapse of time or both, a default under any Contractual Obligation of Pledgor,
(iii) result in or require the creation or imposition of any Lien upon any of
Pledgor’s properties or assets (other than any Lien created hereby),
(iv) require the approval or consent of any Person under any Contractual
Obligation of Pledgor; or (v) conflict with any provision of Pledgor’s
Organizational Documents.

(c) Binding Obligation. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby is within the authority of
Pledgor, has been duly authorized by all necessary proceedings, and is the
legally valid and binding obligation of Pledgor, enforceable against Pledgor in
accordance with its terms.

(d) Description of Collateral. There are no outstanding unfunded capital
contributions of Pledgor to be made with respect to any Pledged Entity. The
Pledged Ownership Interests constitute all of the issued and outstanding
ownership interests of each Pledged Entity owned beneficially or of record by
Pledgor. Pledgor does not hold nor does Pledgor have any right to the issuance
of any options or other rights to purchase, and is not party to any other
agreement with respect to, and does not hold or have the right to any property
that is now or hereafter convertible into, or that requires the issuance or sale
of, any membership or other ownership interests of any Pledged Entity. No person
other than Pledgor owns any ownership interest of any type in any Pledged
Entity.

(e) Ownership of Collateral. (i) Pledgor is the legal, record and beneficial
owner of, and has good and marketable title to, the Collateral free and clear
of, and subject to no, pledges, Liens, security interests, charges, options,
restrictions or other encumbrances, except the pledge and security interest
created by this Agreement; (ii) Pledgor has the legal capacity to execute,
deliver and perform Pledgor’s obligations under this Agreement and to pledge and
grant a security interest in all of the Collateral of which it is the legal or
beneficial owner, pursuant to this Agreement; (iii) except for authorizations
and consents which have already been obtained, no authorization, consent of or
notice to any party that has not been obtained is required in connection with
the execution, delivery, performance, validity or enforcement of this Agreement,
including, without limitation, the assignment and transfer by Pledgor of any of
the Collateral to Lender or the subsequent transfer by Lender pursuant to the
terms hereof; and (iv) the giving of notices in the form of Exhibit B and
Exhibit C hereto, Lender’s having possession and control (within the meaning of
Sections 9-106, 9-314, and 8-106 of the UCC) of the Certificate (indorsed

 

5



--------------------------------------------------------------------------------

in blank), instruments and cash constituting the Collateral from time to time
and the filing of UCC-1 financing statements with the Secretary of State of the
State of Delaware results in the perfection of Lender’s security interest
therein.

(f) Governmental Authorizations. No authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority is required for
either: (i) the pledge by Pledgor of the Collateral pursuant to this Agreement
and the grant by Pledgor of the security interest granted therein hereby;
(ii) the execution, delivery, or performance of this Agreement by Pledgor; or
(iii) the exercise by Lender of the voting or other rights, or the remedies in
respect of the Collateral provided for in this Agreement (except as may be
required in connection with a disposition of Collateral by laws affecting the
offering and sale of securities generally).

(g) Opt-In to Article 8. With respect to the Pledged Ownership Interests,
Pledgor represents and warrants that each Pledged Entity has opted into
Article 8 of the UCC; and, in its capacity as a member of each Pledged Entity,
hereby ratifies and reapproves such “opt-in;” provided, however, that the
Pledged Ownership Interests shall be deemed “securities” for purposes of UCC
compliance only, and Pledgor acknowledges and agrees that the act of opting into
Article 8 of the UCC alone does not categorize such interests as “securities”
under any federal investment company laws or federal or state securities laws.
None of the Collateral is dealt with or traded on any securities exchanges or in
any securities markets. Pledgor intends that Lender have “control” of the
Pledged Ownership Interests within the meaning of Sections 9-314, 9-106, and
8-106 of the UCC.

(h) Creation, Perfection and Priority of Security Interest. By reason of the
acts taken by Pledgor and each Pledged Entity, and Lender’s control (within the
meaning of Section 9-314, 9-106 and 8-106 of the UCC) of the Pledged Ownership
Interests, Lender has a first priority, perfected security interest in the
Collateral, and no further or additional acts are required to create or perfect
Lender’s security interest in and Lien on the Collateral, and the security
interest in and the Lien on the Collateral in favor of Lender is superior in
right and priority to any rights or claims of any other Person. This Agreement
constitutes an authenticated record, and Lender is authorized at all times to
file any and all UCC financing statements and take such other actions determined
by Lender to be necessary or desirable to perfect its security interest in the
Collateral.

(i) No Other Financing Statements. Other than the UCC financing statements filed
by Lender in connection with perfecting the Collateral, there is no financing
statement (or similar statement or registration under the laws of any
jurisdiction) now on file or registered in any public office covering any
interest of Pledgor or any other Person in the Collateral or intended so to be.

(j) Other Information. All information heretofore, herein or hereafter supplied
to Lender by Pledgor with respect to the Collateral is accurate and complete in
all material respects.

 

6



--------------------------------------------------------------------------------

6. Assurances and Covenants of Pledgor.

(a) Transfers and Other Liens. Pledgor shall not:

(i) sell, assign (by operation of law or otherwise), pledge or hypothecate or
otherwise dispose of, or grant any option with respect to, any of the
Collateral, except to Lender hereunder; or

(ii) create or suffer to exist any Lien upon or with respect to any of the
Collateral, except for the Lien created hereunder.

(b) Covenants of Pledgor. Pledgor covenants and agrees that so long as any of
the Secured Obligations are outstanding:

(i) Pledgor shall be the sole member of each Pledged Entity, and shall not
resign or withdraw as a member or manager or vote for, agree or consent to, or
permit the admission of any new members to any Pledged Entity or any change in
the management of any Pledged Entity, other than at the request of Lender in
connection with the exercise of its rights and remedies hereunder, or as a
result of such exercise.

(ii) Pledgor shall not vote for, agree or consent to, or permit the sale,
transfer, pledge or encumbrance of the Pledged Ownership Interests, other than
at the request of Lender in connection with the exercise of its rights and
remedies hereunder, or as a result of such exercise.

(iii) Pledgor shall not vote for, agree or consent to, permit, or take any
action in furtherance of the discontinuance of the business or the dissolution
or liquidation of any Pledged Entity.

(iv) Pledgor shall not vote for, agree or consent to, permit, or make any
amendments or modifications to the Organizational Documents of any Pledged
Entity, except as permitted by the Loan Agreement.

(v) Pledgor shall not enter into any agreements which restrict, limit or
otherwise impair the transferability of the Pledged Ownership Interests, except
the restrictions contained in the Loan Documents and the Organizational
Documents of each Pledged Entity and Pledgor.

(c) Additional Collateral. Immediately upon Pledgor’s acquisition (directly or
indirectly) thereof or any rights to, any and all additional membership or other
ownership interests of any Pledged Entity, such rights and or interests shall
constitute Collateral.

(d) Pledge Amendments. Pledgor shall, upon obtaining any additional membership
or other interests of a Pledged Entity, promptly (and in any event within five
(5) Business Days) deliver to Lender such documents as Lender reasonably may
require to confirm the pledge hereunder of such additional Collateral; provided
that the failure of Pledgor to execute any such additional documents with
respect to any additional Pledged Ownership Interests pledged pursuant to this
Agreement shall not impair the security interest of Lender therein or otherwise
adversely affect the rights and remedies of Lender hereunder with respect
thereto.

 

7



--------------------------------------------------------------------------------

(e) Taxes and Assessments. Pledgor shall pay promptly when due all taxes,
assessments, and governmental charges or levies imposed upon, and all claims
against, the Collateral, except to the extent the validity thereof is being
contested in good faith and by appropriate proceedings and in which reserves or
other appropriate provisions have been made or provided therefor; provided that
Pledgor shall in any event pay such taxes, assessments, charges, levies, or
claims not later than five (5) days prior to the date of any proposed sale under
any judgment, writ or warrant of attachment entered or filed against Pledgor or
any of the Collateral as a result of the failure to make such payment.

(f) Further Assurances. Pledgor shall from time to time, at the expense of
Pledgor, promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or desirable, or that Lender may
reasonably request, in order to give full effect to this Agreement and to
perfect and protect any security interest granted or purported to be granted
hereby or to enable Lender to exercise and enforce its rights and remedies
hereunder with respect to any Collateral, provided that such further
instruments, documents and actions are consistent with this Agreement and do not
increase the obligations of or impair the rights of Pledgor hereunder.

(g) Warranty of Title to Collateral. Pledgor covenants that Pledgor will defend
its rights, title and interest in and to the Collateral against the claims and
demands of all Persons whomsoever. Pledgor further covenants that Pledgor will
have the like title to and right to pledge and grant a security interest in the
Collateral hereafter pledged or in which a security interest is granted to
Lender hereunder and will likewise defend its rights therein.

(h) Good Standing. Pledgor will at all times be duly formed and is, and will at
all times be, validly existing, in good standing and qualified to do business in
each jurisdiction where required. Pledgor will at all times have all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated.

7. Voting Rights, Dividends, Etc.

(a) Notwithstanding anything provided herein to the contrary, so long as no
Event of Default shall have occurred and be continuing:

(i) Pledgor shall be entitled to exercise any and all voting, management, and
other consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement, the Loan Agreement or
any other Loan Document, subject to the provisions of Section 6(b) hereof; and

(ii) Subject to the terms and conditions of the Loan Agreement and this
Agreement, Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien of this Agreement, any and all (A) Distributions, and
(B) distributions of capital or other property on or in respect of any of the
Pledged Ownership Interests pursuant to the recapitalization or reclassification
of the capital of the issuer thereof or pursuant to the reorganization thereof,
paid in respect of the Collateral; provided, however, that if any such property
is distributed in the form of ownership interests in any Pledged Entity, such
ownership interests shall be pledged and any certificates evidencing such
ownership interests shall be delivered to Lender as provided for in Section 6(c)
(collectively, “Collateral Payments and Distributions”).

 

8



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuation of an Event of Default, and
after notice from Lender (to the extent notice is required under the Loan
Documents):

(i) upon written notice from Lender to Pledgor, all rights of Pledgor to
exercise the voting, management, management removal and replacement, and other
consent and approval rights which it would otherwise be entitled to exercise
pursuant to Section 7(a)(i) shall cease, and all such rights shall thereupon
become vested in Lender or its designee, which shall thereupon have the sole
right to exercise such voting, management, and other consensual rights;

(ii) all rights of Pledgor to receive the Collateral Payments and Distributions
which Pledgor would otherwise be authorized to receive and retain pursuant to
Section 7(a)(ii) shall cease, and all such rights shall thereupon become vested
in Lender who shall thereupon have the sole right to receive and hold as
Collateral such Collateral Payments and Distributions; and

(iii) all Collateral Payments and Distributions which are received by Pledgor
contrary to the provisions of paragraph (ii) of this Section 7(b) shall be
received in trust for the benefit of Lender, shall be segregated from other
funds of Pledgor and shall forthwith be paid over to Lender as Collateral in the
same form as so received (with any necessary endorsements).

(c) In order to permit Lender to exercise the voting, management, and other
consensual rights which it may be entitled to exercise pursuant to
Section 7(b)(i) and to receive all Collateral Payments and Distributions which
it may be entitled to receive under Section 7(b)(ii), (i) Pledgor shall promptly
execute and deliver (or cause to be executed and delivered) to Lender all such
proxies, dividend payment orders and other instruments as Lender may from time
to time reasonably request; and (ii) without limiting the effect of the
immediately preceding clause (i), Pledgor hereby grants to Lender, in order for
Lender to exercise the rights provided to it under this Section, an irrevocable
proxy to vote the Pledged Ownership Interests and to exercise all other rights,
powers, privileges and remedies to which a holder of the Pledged Ownership
Interests would be entitled (including, without limitation, giving or
withholding written consents of members, calling special meetings of members and
voting at such meetings), which proxy shall be effective, automatically and
without the necessity of any action (including any transfer of any Pledged
Ownership Interests on the record books of the issuer thereof), by any other
Person (including the issuer of the Pledged Ownership Interests or any officer
or agent thereof).

(d) Notwithstanding any of the foregoing, Pledgor agrees that this Agreement
shall not in any way be deemed to obligate Lender to assume any of Pledgor’s
obligations, duties, expenses or liabilities arising out of this Agreement
unless Lender otherwise expressly agrees to assume any or all of said
obligations, duties, expenses or liabilities in writing. In no event shall
Lender have any fiduciary duty to Pledgor or any Person having an interest in
Pledgor, and Lender shall be entitled to take into account only its own
interests.

 

9



--------------------------------------------------------------------------------

8. Lender Appointed Attorney-in-Fact. Pledgor hereby irrevocably appoints Lender
as Pledgor’s attorney-in-fact, with full power of substitution, and full
authority in the place and stead of Pledgor and in the name of Pledgor,
exercisable after the occurrence and during the continuation of an Event of
Default, from time to time in Lender’s discretion to take any action and to
execute any instrument in Pledgor’s or any Pledged Entity’s name that Lender may
deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation, upon and during the continuation of an Event of
Default:

(a) to ask, demand, collect, sue for, recover, compound, receive, and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse and collect any instruments made payable to Pledgor
representing any dividend or other Distribution in respect of the Collateral or
any part thereof and to give full discharge for the same; and

(c) to file any claims or take any action or institute any proceedings that
Lender may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Lender with respect to any of
the Collateral.

9. Standard of Care. The powers conferred on Lender hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the exercise of reasonable care in the
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, Lender shall have no duty as to any
Collateral, it being understood that Lender shall have no responsibility for
(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
Lender has or is deemed to have knowledge of such matters; (b) taking any
necessary steps (other than steps taken in accordance with the standard of care
set forth above to maintain possession of the Collateral) to preserve rights
against any parties with respect to any Collateral; (c) taking any necessary
steps to collect or realize upon the Secured Obligations or any guaranty
therefor, or any part thereof, or any of the Collateral; or (d) initiating any
action to protect the Collateral against the possibility of a decline in market
value. In no event shall the standard of care imposed upon Lender hereunder
exceed the minimum applicable standard of care imposed under Section 9-207 of
the UCC.

10. Waiver of Defenses; Secured Obligations Not Affected.

(a) Pledgor hereby waives, and agrees not to assert or take advantage of any
defense based on: (i) except for a breach of the standard of care set forth in
Section 9 hereof, any lack of diligence by Lender in collection, protection or
realization upon any Collateral; (ii) the failure to make or give notice of
presentment and demand for payment, or failure to make or give protest and
notice of dishonor to Pledgor or to any other party with respect to the Secured
Obligations; (iii) any exculpation of liability of any party contained in the
Loan Documents; (iv) the failure of Lender to perfect any security or to extend
or renew the perfection of any security; (v) any valuation, stay, moratorium law
or other similar law now or hereafter in effect or any right to require the
marshalling of assets of Pledgor; (vi) any fraudulent, illegal or improper act
by any Pledged Entity or Pledgor; (vii) all rights and remedies against Borrower
or any Pledged

 

10



--------------------------------------------------------------------------------

Entity, including, but not limited to, any rights of subrogation, contribution,
reimbursement, exoneration or indemnification pursuant to any agreement, express
or implied, or now or hereafter accorded by applicable law to any party; and
(viii) to the fullest extent permitted by law, any other legal, equitable, or
suretyship defenses whatsoever to which Pledgor might otherwise be entitled, it
being the intention that the obligations of Pledgor hereunder shall be absolute,
unconditional and irrevocable.

(b) All rights and remedies of Lender hereunder, and all obligations of Pledgor
hereunder, shall be absolute and unconditional irrespective of, shall remain in
full force and effect without regard to, and shall not be impaired by, any of
the following, whether or not Pledgor shall have notice or knowledge thereof:

(i) any lack of validity or enforceability of the Loan Agreement, the Guaranty
or any of the other Loan Documents or any other agreement or instrument relating
to any of the foregoing;

(ii) Borrower has or had no legal existence or legal capacity or is under no
legal obligation to discharge any of the obligations under the Loan Documents,
or if any of the obligations under the Loan Documents have become irrecoverable
from Borrower by operation of law or for any other reason;

(iii) the acceleration of the time for payment of any of the obligations under
the Loan Documents is stayed upon the insolvency, bankruptcy or reorganization
of Borrower, or for any other reason;

(iv) any exercise or nonexercise, or any waiver, by Lender of any right, remedy,
power or privilege under or in respect of any of the obligations under the Loan
Documents or the Secured Obligations or any security therefor (including this
Agreement);

(v) any change in the time, manner, or place of payment of, or in any other term
of, all or any of the obligations under the Loan Documents, the Secured
Obligations, or any other amendment, waiver, or modification of or any consent
to any departure from the Loan Agreement, the Guaranty or any of the other Loan
Documents or any provision thereof;

(vi) any exchange, release, or nonperfection of any interest in any Collateral,
or any release or amendment or waiver of or consent to any departure from any
guaranty, for all or any of the obligations under the Loan Documents or the
Secured Obligations, or the taking of additional security for, or any other
assurances of payment of, any of the obligations under the Loan Documents or the
Secured Obligations; or

(vii) any other circumstances (other than payment in full of the Secured
Obligations) that might otherwise constitute a defense available to, or a
discharge of, Pledgor or Borrower.

 

11



--------------------------------------------------------------------------------

11. Remedies.

(a) If any Event of Default shall have occurred and be continuing, then Lender
may exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral), and Lender may also in its sole discretion,
without notice except as specified below, sell the Collateral or any part
thereof in one or more parts at public or private sale, at any exchange or
broker’s board or at any of Lender’s offices or elsewhere, for cash, on credit,
or for future delivery, at such time or times and at such price or prices and
upon such other terms as would be commercially reasonable given the
circumstances thereof, irrespective of the impact of any such sales on the
market price of the Collateral. Lender may be the purchaser of any or all of the
Collateral at any such sale and Lender shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price for any
Collateral payable by Lender at such sale. Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
Pledgor, and Pledgor hereby waives all rights of redemption, stay, and/or
appraisal which Pledgor now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted. Pledgor agrees that,
to the extent notice of sale shall be required by law, at least ten
(10) Business Days’ notice to Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. Lender shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Lender may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Pledgor hereby waives any claims
against Lender arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if Lender accepts the
first offer received and does not offer such Collateral to more than one
offeree.

(b) Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as from time to time amended (the “Securities Act”), and
applicable state securities laws, if any Collateral is determined to be
“securities” under the Act (as opposed to under the UCC), Lender may be
compelled, with respect to any sale of all or any part of any such Collateral
conducted without prior registration or qualification of such Collateral under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof. Pledgor acknowledges that any such private sales may be at prices and
on terms less favorable than those obtainable through a public sale without such
restrictions (including, without limitation, a public offering made pursuant to
a registration statement under the Securities Act) and, notwithstanding such
circumstances, Pledgor agrees that any such private sale shall be deemed to have
been made in a commercially reasonable manner and that Lender shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Collateral for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it.

(c) If Lender determines to exercise its right to sell any or all of the
Collateral, then, upon Lender’s written request, each Pledged Entity shall
furnish to Lender such information as Lender may reasonably request concerning
Pledgor, any Pledged Entity, and the Collateral.

 

12



--------------------------------------------------------------------------------

12. Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by Lender in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the
discretion of Lender, be held by Lender as Collateral for, and/or then, or at
any time thereafter, applied in full or in part by Lender against, the Secured
Obligations. Upon the indefeasible payment in full of all Secured Obligations,
any such proceeds remaining shall be paid to or upon the order of Pledgor, or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

13. Indemnity and Expenses.

(a) Pledgor shall indemnify, defend and hold harmless Lender from and against
any and all claims, losses, and liabilities in any way relating to, growing out
of, or resulting from this Agreement and the transactions contemplated hereby
(including, without limitation, enforcement of this Agreement), except to the
extent such claims, losses, or liabilities result from Lender’s bad faith, gross
negligence or willful misconduct, as finally determined by a court of competent
jurisdiction.

(b) Pledgor shall pay to Lender upon demand the amount of any and all reasonable
costs and expenses, including the reasonable fees and expenses of its counsel
and of any experts, brokers, appraisers, contractors, and agents, that Lender
may incur in connection with (i) the sale of, collection from, or other
realization upon, any of the Collateral, (ii) the exercise or enforcement of any
of the rights or remedies of Lender hereunder or under applicable law (at law or
in equity), or (iii) the failure by Pledgor to perform or observe any of the
provisions hereof.

14. Continuing Security Interest; Transfer of Loan. This Agreement shall create
a continuing security interest in and to the Collateral and shall (a) remain in
full force and effect until the payment in full of all Secured Obligations and
the cancellation or termination of the Guaranty; (b) be binding upon Pledgor and
Pledgor’s successors and assigns; and (c) inure, together with the rights and
remedies of Lender hereunder, to the benefit of Lender and its successors,
transferees and assigns. Without limiting the generality of the foregoing clause
(c), Lender may assign or otherwise transfer the Loan held by it to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to Lender herein, in the Guaranty or
otherwise. Upon the indefeasible payment in full of all Secured Obligations, the
security interest granted hereby shall automatically terminate and all rights to
the Collateral shall revert to Pledgor. Upon any such termination Lender will,
at Pledgor’s expense, promptly execute and deliver to Pledgor such documents as
Pledgor shall reasonably request to evidence such termination, and Pledgor shall
be entitled to the return, upon Pledgor’s request and at Pledgor’s expense,
against receipt and without recourse to Lender, of such of the Collateral as
shall not have been sold or otherwise applied pursuant to the terms hereof.

15. Amendments, Etc. No amendment, modification, termination or waiver of any
provision of this Agreement, and no consent to any departure by Pledgor from the
terms and

 

13



--------------------------------------------------------------------------------

conditions hereof, shall in any event be effective as to Pledgor unless the same
shall be in writing and signed by Lender and, in the case of any such amendment
or modification, by Pledgor. Any such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given.

16. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of Lender in the exercise of any power, right or privilege hereunder
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right, or privilege preclude any other or further exercise
thereof or of any other power, right, or privilege. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

17. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

18. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

19. Counterparts. This Agreement may be executed in one or more counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

20. Marshalling. Lender shall not be required to marshal any present or future
security for (including, but not limited to, this Agreement and the Collateral),
or other assurances of payment of, the Secured Obligations or any of them, or to
resort to such security or other assurances of payment in any particular order.
All of Lender’s rights hereunder and in respect of such security and other
assurances of payment shall be cumulative and in addition to all other rights,
however existing or arising. To the extent lawfully permissible, Pledgor hereby
agrees that Pledgor will not invoke any law, doctrine or principle relating to
the marshalling of collateral that might cause delay in or impede the
enforcement of Lender’s rights under this Agreement or under any other
instrument evidencing any of the Secured Obligations or under which any of the
Secured Obligations is outstanding or by which any of the Secured Obligations is
secured or payment thereof is otherwise assured, and, to the extent that Pledgor
lawfully may, Pledgor hereby irrevocably waives the benefits of all such laws.

 

14



--------------------------------------------------------------------------------

21. Notices, Etc.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 21 (c)), all notices and other communications provided for herein shall
be in writing and shall be delivered by overnight courier service as follows:

If to Pledgor:

c/o GTJ REIT, Inc.

60 Hempstead Avenue, Suite 718

West Hempstead, New York 11552

Attention: Mr. Paul Cooper

with a copy to:

Schiff Hardin LLP

666 Fifth Avenue, Suite 1700

New York, New York 10103

Attention: Christine A. McGuinness, Esq.

If to Lender :

Capital One, National Association

280 Park Avenue, 23rd Floor

New York, New York 10017

Attention: Mr. Michael J. Sleece

with a copy to:

Riemer & Braunstein LLP

3 Center Plaza

Boston, Massachusetts 02108

Attention: Kevin J. Lyons, Esq.

Notices sent by overnight courier service shall be deemed to have been given
when received; notices sent by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through electronic
communications, to the extent provided in Section 21(b), shall be effective as
provided in Section 21(b).

(b) Electronic Communications. Notices and other communications to Lender or
Pledgor hereunder may be delivered or furnished by email pursuant to procedures
approved by Lender. Lender or Pledgor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless Lender otherwise
prescribes, notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

 

15



--------------------------------------------------------------------------------

22. Governing Law; Submission to Jurisdiction.

(a) This Agreement has been delivered to and accepted by Lender and will be
deemed to be made in and shall in all respects be governed by and construed
according to the laws of the State of New York (without regard to its principles
of conflict of laws, other than Section 5-1401 of the New York General
Obligations Law).

(b) Pledgor hereby irrevocably (i) submits to the non-exclusive jurisdiction of
any United States Federal or State court sitting in New York County, New York,
in any action or proceeding arising out of or relating to this Agreement, and
(ii) waives to the fullest extent permitted by law any defense asserting an
inconvenient forum in connection therewith. Service of process by Lender in
connection with such action or proceeding shall be binding on Pledgor if sent to
Pledgor by registered or certified mail at its address specified above. Nothing
contained in this Agreement will prevent Lender from bringing any action,
enforcing any award or judgment or exercising any rights against Pledgor,
against any security or against any property of Pledgor within any other
applicable jurisdiction.

23. Irrevocable Proxy. With respect to Article 8 Matters, Pledgor hereby
irrevocably grants and appoints Lender, from the date of this Agreement until
the termination of this Agreement in accordance with its terms, as Pledgor’s
true and lawful proxy, for and in Pledgor’s name, place and stead to vote the
Pledged Ownership Interests in each Pledged Entity by Pledgor, whether directly
or indirectly, beneficially or of record, now owned or hereafter acquired, and
to exercise Pledgor’s management rights, with respect to Article 8 Matters. The
proxy granted and appointed in this Section 23 shall include the right to sign
Pledgor’s name (as a member or manager of each Pledged Entity) to any consent,
certificate or other document relating to any Article 8 Matter. Pledgor hereby
represents and warrants that there are no other proxies and powers of attorney
with respect to any Article 8 Matter and the Pledged Ownership Interests that
Pledgor may have granted or appointed. Pledgor will not give a subsequent proxy
or power of attorney or enter into any other voting agreement with respect to
the Pledged Ownership Interests with respect to any Article 8 Matter and any
attempt to do so with respect to an Article 8 Matter shall be void and of no
effect. THE PROXIES AND POWERS GRANTED BY PLEDGOR PURSUANT TO THIS AGREEMENT ARE
COUPLED WITH AN INTEREST, ARE GIVEN TO SECURE THE PERFORMANCE OF PLEDGOR’S
OBLIGATIONS UNDER THIS AGREEMENT, AND ARE IRREVOCABLE.

24. Delay Not a Waiver. Any waiver, express or implied, of any provision
hereunder and any delay or failure by Lender to enforce any provision hereof, or
any other available right or remedy, at law or in equity, shall not preclude the
enforcement of any such provision or right or remedy thereafter.

 

16



--------------------------------------------------------------------------------

25. WAIVER OF TRIAL BY JURY. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO ANY MATTERS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

26. Override of Organizational Documents. In its capacity as the sole member of
each Pledged Entity, and with the effect of duly adopted resolutions or actions
approved by the written consent of Pledgor in the preceding capacities, Pledgor
hereby agrees that the Organizational Documents are hereby deemed amended and
modified, and any applicable provisions thereof waived, in order to afford
Lender the full opportunity to exercise any or all of its rights hereunder and
applicable law (at law or in equity), including, without limitation, (a) to be
admitted as a successor member or designate a successor member in order to avoid
a dissolution of any Pledged Entity that otherwise might occur, and (b) for the
Lender or any other successful bidder at a foreclosure sale or other disposition
of Collateral to (i) be deemed admitted as a member as of such time as may be
necessary in order to avoid the dissolution of any Pledged Entity, (ii) have the
power and authority to remove and replace managers, and (iii) have the power and
authority to amend and restate the Organizational Documents.

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, Pledgor and Lender have
caused this Agreement to be executed as of the date first above written.

 

PLEDGOR: GTJ REALTY, LP, a Delaware limited partnership By:   GTJ GP, LLC, a
Maryland limited liability company, its general partner   By:   GTJ REIT Inc., a
Maryland corporation, its manager     By:   LOGO [g710803ex10_2pg18.jpg]      

 

      Name:   Paul Cooper       Title:   Chief Executive Officer

 

[Signature page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

LENDER: CAPITAL ONE, NATIONAL ASSOCIATION By:   LOGO [g710803ex10_2pg19.jpg]  

 

Name:   Frederick H. Denecke Title:   Senior Vice President

 

[Signature page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

JOINDER AND CONSENT OF THE PLEDGED ENTITIES

Each of the undersigned hereby (a) joins in the above Agreement for the sole
purpose of consenting to the terms thereof; (b) agrees to cooperate fully and in
good faith with the Lender and Pledgor in carrying out this Agreement;
(c) waives any transfer or other restrictions, existing pursuant to Contractual
Obligations, Organizational Documents or otherwise (other than under any
applicable securities laws), which otherwise might apply to the granting of the
pledges and security interests hereunder, or to the exercise by the Lender of
the rights and remedies provided in this Agreement or applicable law, at law or
in equity, so as to, among other things, permit (x) Pledgor to enter into and
perform Pledgor’s obligations under this Agreement, and (y) the Lender’s
exercise of the Lender’s rights and remedies hereunder and under applicable law,
at law or in equity, including, without limitation, for the Lender or its
designee to be admitted as a member and/or to remove and replace the manager;
(d) represents and warrants that each (i) Pledged Entity has elected to have all
of its ownership interests deemed to be “securities” for the purposes of
Articles 8 and 9 of the UCC, and such ownership interests are “certificated,”
(ii) Lender is duly noted in each Pledged Entity’s books and records as the sole
pledgee of the Collateral, and (iii) each Pledged Entity will not recognize any
transferee or pledgee of the Collateral other than Lender or pursuant to the
exercise of Lender’s rights and remedies under this Agreement; (e) agrees to
comply with any “instructions” (as defined in Section 8-102(a)(12) of the UCC)
originated by the Lender without further consent of Pledgor, including, without
limitation, instructions regarding the transfer, redemption or other disposition
of the Collateral or the proceeds thereof, including any Distributions with
respect thereto (this clause (e) shall not be construed as expanding the rights
of Lender to give instructions with respect to the Collateral beyond such rights
set forth in the above Agreement); and (f) recognizes and accepts the
amendments, modifications, and waivers of the Organizational Documents as set
forth in Section 26 of the above Agreement.

[Remainder of Page Intentionally Left Blank]

 

[Joinder and Consent to Pledge and Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have caused
this Joinder and Consent of the Pledged Entities to be executed as an instrument
under seal of the date first above written.

 

PLEDGED ENTITIES: 114-15 GUY BREWER BOULEVARD, LLC, a New York limited liability
company By:   GTJ Realty, LP, a Delaware limited partnership, its sole member  
By:   GTJ GP, LLC, a Maryland limited liability company, its general partner    
By:   GTJ REIT Inc., a Maryland corporation, its manager       By:   LOGO
[g710803ex10_2pg21a.jpg]        

 

        Name:   Paul Cooper         Title:   Chief Executive Officer 49-19
ROCKAWAY BEACH BOULEVARD, LLC, a New York limited liability company By:   GTJ
Realty, LP, a Delaware limited partnership, its sole member   By:   GTJ GP, LLC,
a Maryland limited liability company, its general partner     By:   GTJ REIT
Inc., a Maryland corporation, its manager       By:   LOGO
[g710803ex10_2pg21b.jpg]        

 

        Name:   Paul Cooper         Title:   Chief Executive Officer

 

[Joinder and Consent to Pledge and Security Agreement]



--------------------------------------------------------------------------------

612 WORTMAN AVENUE, LLC, a New York limited liability company By:   GTJ Realty,
LP, a Delaware limited partnership, its sole member   By:   GTJ GP, LLC, a
Maryland limited liability company, its general partner     By:   GTJ REIT Inc.,
a Maryland corporation, its manager       By:   LOGO [g710803ex10_2pg22a.jpg]  
     

 

        Name:   Paul Cooper         Title:   Chief Executive Officer 23-85 87TH
STREET, LLC, a New York limited liability company By:   GTJ Realty, LP, a
Delaware limited partnership, its sole member   By:   GTJ GP, LLC, a Maryland
limited liability company, its general partner     By:   GTJ REIT Inc., a
Maryland corporation, its manager       By:   LOGO [g710803ex10_2pg22b.jpg]    
   

 

        Name:   Paul Cooper         Title:   Chief Executive Officer

 

[Joinder and Consent to Pledge and Security Agreement, continued]



--------------------------------------------------------------------------------

EXHIBIT A

MEMBERSHIP INTEREST CERTIFICATE

CERTIFICATE FOR

[PLEDGED ENTITY]

 

Certificate Number 1                                        100%  outstanding   
                                     membership interests

Date:

[PLEDGED ENTITY], a New York limited liability company (the “Company”), hereby
certifies that GTJ REALTY, LP, a Delaware limited partnership, or, to the
fullest extent permitted by applicable law and in all events subject to the
Agreement (as defined below), any successors and assigns (the “Holder”) is the
registered owner of 100% of the membership interest in the Company (the
“Interests”). THE RIGHTS, POWERS, PREFERENCES, RESTRICTIONS (INCLUDING TRANSFER
RESTRICTIONS) AND LIMITATIONS OF THE INTERESTS ARE SET FORTH IN, AND THIS
CERTIFICATE AND THE INTERESTS REPRESENTED HEREBY ARE ISSUED AND SHALL IN ALL
RESPECTS BE SUBJECT TO THE TERMS AND PROVISIONS OF THE [OPERATING AGREEMENT] OF
THE COMPANY, DATED AS OF [                    ], AS THE SAME MAY BE AMENDED OR
AMENDED AND RESTATED FROM TIME TO TIME (THE “AGREEMENT”). THE TRANSFER OF THIS
CERTIFICATE AND THE INTERESTS REPRESENTED HEREBY IS RESTRICTED AS DESCRIBED IN
THE AGREEMENT. By acceptance of this Certificate, and as a condition to being
entitled to any rights and/or benefits with respect to the Interests evidenced
hereby, the Holder is deemed to have agreed to comply with and be bound by all
of the terms and conditions of the Agreement. The Company will furnish a copy of
the Agreement to the Holder without charge upon written request to the Company
at its principal place of business. The Company maintains books for the purpose
or registering the transfer of Interests. In all events subject to the
Agreement, transfer of any or all Interests can be effected only after
compliance with all the relevant restrictions in the Agreement and the delivery
of an endorsed Certificate to the Company, accompanied by an assignment in the
form appearing on the reverse side of this Certificate, duly completed and
executed by and on behalf of the transferor in such transfer, and an applicable
for transfer in the form appearing on the reverse side of this Certificate, duly
completed and executed by and on behalf of the transferee in such transfer.

Each membership company interest in the Company shall constitute a “security”
within the meaning of, and governed by, (i) Article 8 of the Uniform Commercial
Code (including Section 8-102(a)(15) thereof) as in effect from time to time in
the State of New York, and (ii) Article 8 of the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the
1994 revisions to Article 8 thereof as adopted by the American Law Institute and
the National Conference of Commissioners on Uniform State Laws and approved by
the American Bar Association on February 14, 1995.

This Certificate shall be governed by and construed in accordance with the laws
of the State of New York without regard to principles of conflict of laws.

 

Exhibit A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed as of
the date set forth above.

 

[PLEDGED ENTITY], a New York limited liability company By:  

 

Name:  

 

Title:  

 

 

Exhibit A-2



--------------------------------------------------------------------------------

REVERSE SIDE OF CERTIFICATE

REPRESENTED INTERESTS OF

[PLEDGED ENTITY]

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                     [print or typewrite the name of the transferee],
                     [insert Social Security Number or other taxpayer
identification number of transferee], the following specified percentage of
Interests:                      [identify percentage of Interests being
transferred], and irrevocably constitutes and appoints                      as
attorney-in-fact to transfer the same on the books and records of the Company,
with full power of substitution in the premises.

 

Dated:  

 

    GTJ REALTY, LP       (TRANSFEROR)       By:   GTJ GP, LLC, its general
partner         By:   GTJ REIT Inc., its manager           By:  

 

            Name:   Paul Cooper             Title:   Chief Executive Officer    
  Address:  

 

APPLICATION FOR TRANSFER OF INTERESTS

The undersigned applicant (the “Applicant”) hereby (a) applies for a transfer of
the percentage of membership interests in the Company described above (the
“Transfer”) and applies to be admitted to the Company as a substitute member of
the Company in accordance with the Agreement (as defined on the front side
hereof), (b) agrees to comply with and be bound by all of the terms and
provisions of the Agreement, (c) represents that the Transfer complies with the
terms and conditions of the Agreement, (d) represents that the Transfer does not
violate any applicable laws and regulations, and (e) agrees to execute and
acknowledge such instruments (including, without limitation, a counterpart of
the Agreement), in form and substance satisfactory to the Company, as the
Company reasonably deems necessary or desirable to effect the Applicant’s
admission to the Company as a substitute member of the Company in accordance
with the Agreement and to confirm the agreement of the Applicant to be bound by
all the terms and provisions of the Agreement with respect to the membership
interests in the Company described above. Initially capitalized terms used
herein and not otherwise defined herein are used as defined in the Agreement.

Subject to the Agreement, the New York Limited Liability Company Law (the
“Act”), and Article 8 of the Uniform Commercial Code as in effect in the State
of New York on the date hereof (“Article 8”), the Applicant directs that the
foregoing Transfer and the Applicant’s admission to the Company as a substitute
member of the Company shall be effective as of                     .

 

Name of Transferee (Print)      

 

      Dated:  

 

    Signature:  

 

        (Transferee)       Address:  

 

 

Exhibit A-3



--------------------------------------------------------------------------------

Subject to the Agreement, the Act and Article 8, the Company has determined
(a) that the Transfer described above is permitted by the Agreement, (b) hereby
agrees to effect such Transfer and the admission of the Applicant as a
substitute member of the Company effective as of the date and time directed
above, and (c) agrees to record, as promptly as possible, in the books and
records of the Company the admission of the Applicant as a substitute member of
the Company.

 

[PLEDGED ENTITY] By:  

 

Name:   Title:  

 

Exhibit A-4



--------------------------------------------------------------------------------

EXHIBIT B

Form of Instruction to Register Pledge

            , 2014

 

To: [PLEDGED ENTITY] (the “Pledged Entity”)

In accordance with the requirements of that certain Pledge and Security
Agreement, dated as the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Pledge Agreement”), between CAPITAL ONE,
NATIONAL ASSOCIATION (“Lender”) and GTJ REALTY, LP, a Delaware limited
partnership (the “Pledgor”) (defined terms used herein as therein defined), you
are hereby instructed (i) that the membership interests described below are and
shall be deemed to be securities under the Uniform Commercial Code and (ii) to
register the pledge of the following interests as follows:

All of the following property now owned or at any time hereafter acquired by
Pledgor or in which Pledgor now has or at any time in the future may acquire any
right, title or interest:

(a) All of Pledgor’s right, title and interest in the Pledged Entity, whether
derived under its Organizational Documents, the LLC Act, or otherwise,
including, without limitation:

(i) the Pledged Ownership Interests and rights and status as a member, together
with any and all rights to Distributions or other payments from the Pledged
Entity arising therefrom or relating thereto, and any and all options, rights,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributable in respect of, in exchange for, and/or
otherwise relating to any or all of the Pledged Ownership Interests, including,
without limitation, all general intangibles, accounts, receivables, deposit
accounts, payment intangibles, supporting obligations, and other contract rights
or rights to the payment of money, as each of the foregoing terms is defined or
otherwise described in the UCC; and

(ii) to the extent not covered by subparagraph (a)(i), any and all rights to
receive all income, gain, profit, loss or other items allocated, allocable,
distributable or distributed to Pledgor under the Pledged Entity’s
Organizational Documents; and

(iii) to the extent not covered by subparagraphs (a) (i) or (ii), any and all of
Pledgor’s ownership interest in and to any and all capital accounts in the
Pledged Entity; and

(iv) any and all of Pledgor’s voting, consent, management, management removal
and replacement and approval rights and/or rights to control or direct the
business and affairs (including, without limitation, the management) of, and the
Pledged Entity;

(b) any additional membership or other ownership interest in the Pledged Entity
or entity which is the successor of the Pledged Entity, or any membership or
other

 

Exhibit B-1



--------------------------------------------------------------------------------

ownership interest exchangeable for or convertible into additional membership or
other ownership interests in the Pledged Entity, or successor of the Pledged
Entity, by purchase or otherwise and the certificates or other instruments
representing such additional interests, warrants, rights, instruments, and other
property or proceeds from time to time received, receivable, or otherwise
distributable or distributed in respect of or in exchange for any or all of such
additional membership or other ownership interests, shares, securities,
warrants, options, or other rights; and

(c) to the extent not covered by clauses (a) and (b), above, all proceeds of any
or all of the foregoing.

[Remainder of page intentionally left blank]

 

Exhibit B-2



--------------------------------------------------------------------------------

You are hereby further authorized and instructed to execute and deliver to
Lender a Confirmation Statement and Instruction Agreement, substantially in the
form of Exhibit C to the Pledge Agreement and, to the extent provided more fully
therein, to comply with the instructions of Lender in respect of the Collateral
without further consent of, or notice to, the undersigned. Notwithstanding
anything in this paragraph, this instruction shall not be construed as expanding
the rights of Lender to give instructions with respect to the Collateral beyond
such rights set forth in the Pledge Agreement.

 

Very truly yours, LENDER: CAPITAL ONE, NATIONAL ASSOCIATION By:  

 

Name:   Frederick H. Denecke Title:   Senior Vice President

 

PLEDGOR:

GTJ REALTY, LP,

a Delaware limited partnership

By:   GTJ GP, LLC, a Maryland limited liability company, its general partner  
By:   GTJ REIT Inc., a Maryland corporation, its manager     By:  

 

      Name:   Paul Cooper       Title:   Chief Executive Officer

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CONFIRMATION STATEMENT AND INSTRUCTION AGREEMENT

                 , 2014

 

To: CAPITAL ONE, NATIONAL ASSOCIATION

Pursuant to the requirements of that certain Pledge and Security Agreement dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time, the “Pledge Agreement”), between GTJ REALTY, LP, a Delaware limited
partnership (the “Pledgor”), and CAPITAL ONE, NATIONAL ASSOCIATION (the
“Lender”) (defined terms used herein are as therein defined), this Confirmation
Statement and Instruction Agreement relates to all of the membership interests
and all related and derivative rights held by Pledgor (the “Pledged Interests”),
issued by [PLEDGED ENTITY], a New York limited liability company (the “Issuer”).

The Pledged Interests (i) are not “investment company securities” (within the
meaning of Section 8-103 of the Uniform Commercial Code (the “Code”)) and
(ii) are not, and shall not be, dealt in or traded on securities exchanges or in
securities markets. The terms of the Pledged Interests provide that they are
“securities” (within the meaning of Sections 8-102(a)(15) and 8-103 of the
Code).

For purposes of perfecting the security interest of Lender therein, the Issuer
agrees as follows:

On the date hereof, the registered owner of 100% the membership interests in
[Pledged Entity] is GTJ Realty, LP.

The registered pledgee of the Pledged Interests is:

Capital One, National Association

There are no liens of the Issuer on the Pledged Interests or any adverse claims
thereto for which Issuer has a duty under Section 8-403 of the Code. Issuer has
by book-entry registered the Pledged Interests in the name of the registered
pledgee on or before the date hereof. No other pledge is currently registered on
the books and records of Issuer with respect to the Pledged Interests.

Until confirmed in writing by Lender that the Secured Obligations are paid in
full (exclusive of provisions which shall survive full payment) and the Guaranty
is cancelled, released or terminated, Issuer agrees to: (i) comply with the
instructions of Lender, without any further consent from Pledgor or any other
Person, in respect of the Collateral; and (ii) disregard any request made by
Pledgor or any other person which contravenes the instructions of Lender

 

Exhibit C-1



--------------------------------------------------------------------------------

with respect to the Collateral. Notwithstanding anything in this paragraph, this
Confirmation Statement and Instruction Agreement shall not be construed as
expanding the rights of Lender to give instructions with respect to the
Collateral beyond such rights set forth in the Pledge Agreement.

 

Very truly yours, [PLEDGED ENTITY], a New York limited liability company By:  

 

Name:  

 

Title:  

 

 

Exhibit C-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO BY: CAPITAL ONE, NATIONAL ASSOCIATION By:  

 

Name:   Frederick H. Denecke Title:   Senior Vice President

 

GTJ REALTY, LP,

a Delaware limited partnership

By:   GTJ GP, LLC, a Maryland limited liability company, its general partner  
By:   GTJ REIT Inc., a Maryland corporation, its manager     By:  

 

      Name:   Paul Cooper       Title:   Chief Executive Officer

 

Exhibit C-3